Title: Account with the Commonwealth of Virginia, [ca. December] 1788
From: Madison, James
To: 


[ca. December 1788]


Dr.
Jas. Madison Esqr.

Member of Congress

  Cr.


’87


’87





Jany. 11th.
To Advance
£164.—

By attendance on Congress from 21 Jany. to 20 Ap
}

 162.


Ap. 24th.
do
 174.12.






Augt. 9.
do
 165.12.

By do. from 20 Apl. to 20 July

 165.12.0


Octo. 3
do Mem. Convention
  30.

By do. from 20 July to 20 Octo

 165.12.0


Nov. 27 ’88
do
 151.12.0

By do. from 20 Octo.’87 to 20 Jany. ’88

 165.12.0


Mar. 21
do
  80.
’88
By do. from 20 Jany. to 23 Mar.

 111.12.0


June 30
do
 165.12
 no decb.





Nov. 11
do
  75.

By do. from 1 July ’88 to 14 November
}

 244.16.0




 1006. 8.0







bala. ⅌ Contra
   8.16.0



1015 . 4.0




 1015. 4.0

Delegation to Jas. Madison








For attendance in Congress from 20 Octo. 87 to 20 Jany. 88
}
165.12.0














do. from 20 Jany ’88 to 23 Mar.
111.12.0







do. from 1 July ’88 to 14 Novr.
244.16.0









 522. 0.0


 